ACCEPTED
                                                                          04-14-00883-CR
                                                               FOURTH COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                    3/12/2015 11:44:40 PM
                                                                            KEITH HOTTLE
                                                                                   CLERK

     Court of Appeals Nos. 04-14-00882-CR & 04-14-00883-CR
          Trial Court Cause Nos. CR12-040 & CR12-041
                                                         FILED IN
                                                  4th COURT OF APPEALS
       IN THE FOURTH SUPREME JUDICIAL        DISTRICT
                                                   SAN ANTONIO, TEXAS
                                                  3/12/2015 11:44:40 PM
                    COURT OF APPEALS                  KEITH E. HOTTLE
                                                           Clerk
                   SAN ANTONIO, TEXAS

                   _______________________

                       DARIUS DUKES

                              v.

                    THE STATE OF TEXAS
                   _______________________

  APPEALED FROM THE 198TH JUDICIAL DISTRICT COURT,
                 BANDERA COUNTY, TEXAS
               Honorable Rex Emerson, Presiding
_____________________________________________________________

                     APPELLANT’S BRIEF
_____________________________________________________________

                               M. Patrick Maguire
                               State Bar No. 24002515
                               M. Patrick Maguire, P.C.
                               mpmlaw@ktc.com
                               945 Barnett Street
                               Kerrville, Texas 78028
                               Telephone (830) 895-2590
                               Facsimile (830) 895-2594

                               ATTORNEY FOR APPELLANT,
                               DARIUS DUKES
                         TABLE OF CONTENTS

IDENTITY OF PARTIES & COUNSEL                                        2

INDEX OF AUTHORITIES                                                 4

STATEMENT OF THE CASE                                                6

ISSUES PRESENTED                                                     7

SUMMARY OF THE ARGUMENTS                                             8

CERTIFICATE OF COMPLIANCE WITH TRAP 9.4                              9

STATEMENT OF FACTS                                                   10

ARGUMENTS & AUTHORITIES                                              10

ISSUE 1: Undersigned counsel files this “Anders” Brief after a thorough
review of the appellate record in these cases and no meritorious issues were
found to bring forward for review.                                    10

PRAYER FOR RELIEF                                                    13

CERTIFICATE OF SERVICE                                               14




                                     1
       Court of Appeals Nos. 04-14-00882-CR & 04-14-00883-CR
            Trial Court Cause Nos. CR12-040 & CR12-041

         IN THE FOURTH SUPREME JUDICIAL DISTRICT

                           COURT OF APPEALS

                          SAN ANTONIO, TEXAS

                          _______________________

                              DARIUS DUKES

                                     v.

                    THE STATE OF TEXAS
_____________________________________________________________

              IDENTITY OF PARTIES & COUNSEL
_____________________________________________________________

Appellant certifies that the following is a complete list of the parties,
attorneys, and any other person who has any interest in the outcome of
this appeal:

Appellant:                      Darius Dukes

Appellee:                       The State of Texas

Attorney for Appellant:         M. Patrick Maguire
                                M. Patrick Maguire, P.C.
                                945 Barnett Street
                                Kerrville, Texas 78028

Attorney for Appellee:          Hon. Scott Monroe
                                198th Judicial District Attorney
                                402 Clearwater Paseo, Suite 500
                                Kerrville, Texas 78028




                                     2
Trial Judge:   Hon. Rex Emerson
               216th Judicial District Judge
               700 Main Street
               Kerrville, Texas 78028




                     3
                       INDEX OF AUTHORITIES

                                 CASES

Anders v. California, 386 U.S. 738 (1967)                   11

Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993)   12

McMahon v. State, 529 S.W.2d 771 (Tex. Crim. App. 1975)     11

Moses v. State, 590 S.W.2d 469 (Tex. Crim. App. 1979)       12

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991)    11

Rickels v. State, 202 S.W.3d 759 (Tex. Crim. App. 2006)     11




                                     4
                        STATUTES AND RULES

Tex. Code Crim. Proc. art. 42.12 §5(b)       11




                                     5
                      STATEMENT OF THE CASE

      Appellant, Darius Dukes, is appealing the trial court’s decision to

adjudicate Appellant’s deferred adjudication in the above-referenced causes

after Appellant pled “true” to various allegations contained in the State’s

motions to adjudicate. CR 1, 8; RR 1, 5.




                                     6
             APPELLANT'S ISSUES PRESENTED FOR REVIEW

     I.      Undersigned counsel files this “Anders” Brief after a thorough
             review of the appellate record in these cases and no meritorious
             issues were found to being forward for review.

**        For purposes of reference in the Appellant’s Brief the following will
          be the style used in referring to the record:

             1.    Reference to any portion of the Court Reporter’s Statement
                   of Facts will be denoted as “(RR____, ____),” representing
                   volume and page number, respectively.

             2.    The Transcript containing the District Clerk’s recorded
                   documents will be denoted as “(CR___, ___).”




                                        7
                  SUMMARY OF THE ARGUMENTS

      After a thorough review of both the Clerk’s Record and the Reporter’s

Record no meritorious issues were found to bring forward for review.




                                     8
                    CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9.4(i)(3) of the Texas Rules of Appellate Procedure,

I certify that this brief contains 1,351 words (counting all parts of the

document and relying upon the word count feature in the software used to

draft this brief). The body text is in 14 point font and the footnote text is in

12 point font.

                                        /s/     M. Patrick Maguire
                                        M. Patrick Maguire,
                                        Attorney for Appellant




                                       9
                        STATEMENT OF FACTS

      Appellant was placed on deferred adjudication probation for the

offenses of possession (with intent to deliver) a controlled substance in

Cause Nos. CR12-040 and CR12-041. CR 1, 65 (CR12-040); CR 1, 61

(CR12-041). On June 26, 2014, the State filed Motions to Proceed alleging

that Appellant violated various conditions of his deferred adjudication and

sought to revoke Appellant’s deferred adjudication. CR 1, 60 (CR12-040);

CR 1, 53 (CR12-041). A hearing on the State’s Motions to Proceed was

held on November 17, 2014. RR 1, 1. Appellant entered pleas of “true” to

various allegations in the State’s Motions to Proceed. RR 1, 5. The trial

court adjudicated Appellant guilty in each case and in Cause No. CR12-040,

the trial court sentenced Appellant to five years in prison and placed

Appellant on 10 years’ probation in Cause No. CR12-041. CR 1, 33 (CR12-

040); CR 1, 26 (CR12-041).

                    ARGUMENTS & AUTHORITIES

                                    I.
 Undersigned counsel files this “Anders” Brief after a thorough review of
 both the Clerk’s Record and the Reporter’s Record in these cases and no
        meritorious issues were found to bring forward for review.

A.    Standard of Review

      If, after a thorough review of the record and careful investigation,

appellate counsel concludes that an appeal is frivolous and without merit,

                                    10
counsel may submit a brief which presents a professional evaluation

showing why there is no basis to advance an appeal.          See Anders v.

California, 386 U.S. 738, 744 (1967); See Stafford v. State, 813 S.W.2d 503,

509-10, 510 n.3 (Tex. Crim. App. 1991). Appellate counsel should also

inform the appellant that he has a right to file a pro se appellate brief and

review the record. See McMahon v. State, 529 S.W.2d 771, 771 (Tex. Crim.

App. 1975).

B.    Analysis

      Undersigned counsel for Appellant has conducted a thorough review

of the clerk’s record and reporter’s record and has determined that

Appellant’s appeal is frivolous and without merit.

      The only issue identified was whether the trial court abused its

discretion in adjudicating Appellant guilty and assessing the sentences in

Appellant’s cases.

      An appeal from a trial court’s order adjudicating guilt is reviewed in

the same manner as a revocation hearing. Tex. Code Crim. Proc. art 42.12

§5(b). When reviewing an order revoking community supervision imposed

under an order of deferred adjudication, the sole question before the

appellate court is whether the trial court abused its discretion. Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).          In a revocation



                                     11
proceeding, the State must prove by a preponderance of the evidence that the

probationer violated a condition of community supervision as alleged in the

motion. Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). A

plea of “true” standing alone is sufficient to support a trial court’s revocation

order. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).

      Undersigned counsel’s review of the record shows that Appellant pled

“true” to using marijuana while on deferred adjudication and to committing

a new offense, among other conditions that Appellant admitted to violating.

RR 1, 5. Therefore, assuming for the sake of argument that there was

insufficient evidence to support the conditions to which Appellant pled “not

true,” the evidence would still support the trial court’s revocation order

because Appellant pled “true” to other violations. The sentences assessed

are within the punishment ranges for the offenses charged. Therefore, there

does not appear to be error in the trial court’s action in this regard.

      After reviewing the entire record in this case, undersigned counsel has

found no meritorious issues to bring forward for review. By copy of this

brief, undersigned counsel is advising Appellant that he has the right to

review the record and to file a pro se brief.




                                        12
                          PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

prays that this Honorable Court permit undersigned counsel to withdraw

from further representation of Appellant in this case and permit Appellant

the necessary time to review the record and file a pro se brief.

                                        Respectfully submitted,

                                        M. PATRICK MAGUIRE, P.C.


                                        /s/ M. Patrick Maguire
                                        M. Patrick Maguire
                                        State Bar No. 24002515
                                        945 Barnett Street
                                        Kerrville, Texas 78028
                                        Telephone (830) 895-2590
                                        Facsimile (830) 895-2594

                                        ATTORNEY FOR APPELLANT,
                                        DARIUS DUKES




                                       13
                     CERTIFICATE OF SERVICE

      I hereby certify that I have served a true and correct copy of
Appellant's Brief to counsel for the State, Hon. Scott Monroe, via hand
delivery, and whose address is 402 Clearwater Paseo, Suite 500, Kerrville,
Texas 78028, on this the 12th day of March 2015.




                                     /s/ M. Patrick Maguire
                                     M. Patrick Maguire




                                    14